DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Office Action
	The ‘Response to Office Action’, filed 28 September 2021, has been ENTERED and the allegations/arguments have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 9-12 are canceled.
	Claim 1 is amended.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 
Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative, David W. Staple (608.662.1277) on 21 December 2021.
Please amend the claims as follows:
Claims 13-18. (Canceled)

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Claim Rejections - 35 U.S.C. § 112(b), Vague and Indefinite’ and ‘Claim Rejections - 35 U.S.C. § 112(b), Lack of Antecedent Basis’ found in the ‘Non-Final Office Action’, mailed 04 August 2021, the ‘Response to Office Action’ (p6), filed 28 September 2021, submits claims 9-11 have been canceled and, thus, the rejections are rendered moot. In view of the amendments to the claims the allegation/argument is found persuasive and, thus, these rejections are hereby withdrawn.
The most relevantly identified references are Hughey, Jacob (Machine learning identifies a compact gene set for monitoring the circadian clock in human blood. February 2017. Genome Medicine. Vol. 9, Iss. 19, p1-11; ‘Information Disclosure Statement’, filed 12 May 2021; “HUGHEY”) and U.S. Patent Application Publication No. 2018/0071272 (‘PTO-892’, mailed 04 August 2021; “HOGENESCH”). HUGHEY describes a method to predict the circadian time Response to Office Action’ (p6), filed 28 September 2021, independent claim 1 is amended to require detecting the level of one or more biomarkers selected from CLEC10A, GHRL, CD1C, DHRS13, TIAM2, GZMB, EPHX2, and PDK1 and neither HUGHEY nor HOGENESCH teaches or suggests these recited biomarkers. It should be recognized that HOGENESCH does disclose circadian oscillations of transcript expression data of biomarkers PER1, IL1B, NR1D1, DDIT4, GNG2, LLGL2, NR1D2, GPCPD1, CD38, ZNF438, however, HOGENESCH fails to specifically teach or suggest the detection of CLEC10A, GHRL, CD1C, DHRS13, TIAM2, GZMB, EPHX2, or PDK1 in a method of determining the biological time-of-day of a subject, as recited in the amended claims.
As reiterated from the ‘Non-Final Office Action’, mailed 04 August 2021, a search identified Braun et al. (Universal method for robust detection of circadian state from gene expression. Published online 10 September 2018. PNAS. Vol. 115, No. 39, E9247-E9256; ‘PTO-892’, mailed 04 August 2021; “BRAUN”). BRAUN describes a method of detecting biomarkers of samples at different time points from the subject, applying a predictor algorithm to the biomarker levels, and determining the biological time-of-day of a subject based upon the predictor algorithm output. However, BRAUN is an 
In view of the amendments to the claims along with the presented allegations/arguments in the ‘Response to Office Action’, filed 28 September 2021, the rejections found in the ‘Non-Final Office Action’, mailed 04 August 2021, have been overcome. No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein. 
Therefore, claims 1-8 and 19 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464. The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636